Citation Nr: 1213333	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  08-17 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  What evaluation is warranted for type II diabetes mellitus from December 18, 2006?

2.  What evaluation is warranted for erectile dysfunction from December 18, 2006?


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for type II diabetes mellitus with an evaluation of 20 percent effective December 18, 2006, and for erectile dysfunction with a noncompensable evaluation effective December 18, 2006.


FINDING OF FACT

In February 2012, prior to the promulgation of a decision in the appeal, the Veteran submitted a request to withdraw his appeal of the issues of entitlement to an increased initial rating for type II diabetes mellitus and entitlement to an increased initial rating for erectile dysfunction. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran on the issue of what evaluation is warranted for type II diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal by the Veteran on the issue of what evaluation is warranted for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  In the present case, the Veteran has withdrawn his appeal to the questions what initial evaluations are warranted for type II diabetes mellitus and erectile dysfunction in a written statement received by the Board in February 2012.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and the appeal is dismissed.


ORDER

The appeal on the issue of what evaluation is warranted for type II diabetes mellitus is dismissed.

The appeal on the issue of what evaluation is warranted for erectile dysfunction is dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


